DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 December 2020 has been entered.
 
Claim Status
Claim 1 is amended.
Claims 1-8 and 10 are pending for examination below.

Response to Arguments
Applicant's arguments filed 28 December 2020 have been fully considered but they are not persuasive.
Applicant argues on pages 4-5 of the Remarks that the amendment to claim 1 is supported by the specification.
In response, the Examiner respectfully disagrees in part. The recitation of “the separating is performed using a non-distillation method” is not supported by the .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claim 1, the claim recites “wherein the separating is performed using a non-distillation method…” There is no support in the specification for limiting the separation to “non-distillation” type of separation. After consideration of the specification as a whole, paragraphs [0027] and [0031] of the instant specification as mentioned by Applicant appear to be the most relevant portions of the specification. The paragraph [0027] recites “When the resulting reaction liquid is brought into contact with the alkaline aqueous solution and then separated the removal of formic acid and a formic acid ester generated as byproducts…may be achieved at the same time. It may be conjectured that this is caused due to the matters that all of the formic acid and formic acid ester in the resulting reaction liquid are converted to a formate and removed…it is difficult to separate the formic acid ester from the γ,δ-unsaturated alcohol by means of distillation, and therefore, the matter that the mixed amount of the formic acid and formic acid ester may be thoroughly decreased by the present step is quite meaningful.” The Examiner’s understanding of this statement is that the alkali washing converts the formic acid and formic acid ester to formate, thus decreasing the amount of formic acid or formic acid ester which is known to cause problems when distilling for purification. However, while this paragraph clearly describes separating after alkali washing, there are no specific details on the type of separating which is taking place. The argument that the specification teaches away from distillation is not persuasive, because the instant specification appears to be stating that while distillation in the presence of formic acid is a problem, the formic acid is converted to formate by the washing step alone, and thus there appears to no longer be any motivation to avoid distillation. This conclusion that the formic acid is removed by alkali washing is further supported by paragraph [0031], which states “in the reaction liquid having gone through the alkali washing, the content of formic acid as an impurity is extremely low. Therefore…on the occasion of purification by distillation, there is no concern that the γ,δ-unsaturated alcohol is converted to a high boiling point compound due to formic acid…” Thus, there is no implicit or explicit support in the instant specification for this negative limitation of “a non-distillation method”, and the recitation is new matter.
	With regard to claims 2-8 and 10, the claims are rejected as being dependent on a rejected base claimed.

Allowable Subject Matter
Claims 1-8 and 10 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The argument that Mueller teaches direct distillation, rather than a non-distillation step, for separating the organic layer from the washed reaction liquid is persuasive.
The closest prior art is Mueller et al. (DE 1275049) (machine translation previously provided) in view of Takagi et al. (JP 47-014105) (machine translation previously provided).
Mueller teaches a process for producing 3-methylbutene-3-ol-1 (paragraph [0001]), comprising reacting formaldehyde with isobutylene to produce a reaction mixture, adding sodium hydroxide to the reaction mixture to make it weakly alkaline, separating the weakly alkaline reaction mixture by distillation to produce an organic phase, and further distilling the organic phase by fractional distillation to produce the 3-methylbutene-3-ol-1 (paragraphs [0020], [0024]). Takagi teaches a method for making isoprene comprising reacting isopropenylethyl alcohol with an aqueous acid catalyst to obtain isoprene (page 4, Example), where the reaction temperature is 100-180°C (page 4, Claim). 
Mueller clearly teaches distilling the reaction liquid which is weakly alkaline (washed reaction liquid), which does not meet the limitation of separating by a non-distillation method. 
Thus, the prior art of record does not teach or suggest a method for producing a conjugated diene comprising reacting an olefin and formaldehyde to produce a reaction liquid comprising an unsaturated alcohol, where the reaction liquid is washed with an alkaline aqueous solution to produce a washed reaction liquid comprising an organic layer, and wherein the organic layer is separated by a non-distillation method, as claimed, and the claims would be allowable if the 112(a) issue above was overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772